Citation Nr: 1424368	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Nashville, Tennessee that denied entitlement to a TDIU.

A videoconference hearing was held in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in November 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a heart disability, including as secondary to Agent Orange exposure (see 38 C.F.R. § 3.309(e)), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that a remand is required in this case. 

The RO issued a statement of the case in March 2012 as to the claim for a TDIU. Thereafter, additional relevant VA medical records were obtained by the RO, specifically a report of a VA compensation examination of the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board notes that this evidence relates to the severity of service-connected PTSD, and is thus relevant to the appellate issue of entitlement to a TDIU.  However, this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).  On remand, the RO should also consider the additional private medical records recently submitted by the Veteran.

The Veteran contends that he is unable to work due to his service-connected disabilities in combination.

Governing law and regulation provide that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability alone.  38 C.F.R. § 4.16(b).  

During the pendency of this appeal, the Veteran's service-connected disabilities include PTSD (30 percent disabling), bilateral hearing loss (20 percent disabling), diabetes mellitus (20 percent disabling), tinnitus (10 percent disabling), peripheral neuropathy of the right lower extremity (10 percent disabling), peripheral neuropathy of the left lower extremity (10 percent disabling), with a combined service-connected schedular disability rating of 70 percent.  The Veteran's diabetes mellitus and peripheral neuropathy of the lower extremities can be combined for the purpose of meeting the threshold requirement of one 40 percent disability under 38 C.F.R. § 4.16(a) since they are of common etiology.  Thus he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be substantially gainful rather than just marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  This in this instance requires having him examined for a medical opinion on this determinative issue of employability.  Friscia, 7 Vet. App. at 297.

The Veteran has undergone VA examinations of his service-connected disabilities, but the most recent VA examinations of diabetes mellitus, peripheral neuropathy, hearing loss, and tinnitus were performed in January 2010 (with addenda dated in April 2010).  He underwent a VA examination of his PTSD in August 2013.  The Board finds that another VA examination is needed for a medical opinion as to whether the Veteran is incapable of obtaining and maintaining substantially gainful employment, versus just marginal employment, as a result of his service-connected disabilities when considered in combination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his service-connected disabilities since December 2011.  With his authorization, obtain all identified records that are not already in the claims file. 

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA medical examination to determine the effect of all of his service-connected disabilities together on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities in combination, which at present are:  PTSD, bilateral hearing loss, diabetes mellitus type II, tinnitus, and peripheral neuropathy of the right and left lower extremities. 

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

3.  Then readjudicate the TDIU claim, in light of the additional evidence received since the March 2012 statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



